Citation Nr: 9919042	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus with hallux valgus. 

2.  Entitlement to service connection for upper respiratory 
infections, to include tonsillitis, pharyngitis and 
bronchitis.  

3.  Entitlement to an original evaluation in excess of 0 
percent for residuals of a post-traumatic deviated nasal 
septum. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1994. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO).  In 
February 1999, a hearing was held at the RO before the Board 
member rendering this decision, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998).  An April 1997 rating 
decision, to which the veteran was notified in that month, 
denied a claim for entitlement to a temporary 100 percent 
rating for convalescence under the provisions of 
38 C.F.R. § 4.30 (1998).  This issue was also addressed in an 
April 1997 supplemental statement of the case.  A VA Form 1-
646 dated in June 1997 included entitlement to a temporary 
100 percent rating under the provisions of 38 C.F.R. § 4.30 
in the list of issues, but no substantive argument with 
respect to the issue was presented at that time, nor at the 
time of the February 1999 hearing.  Accordingly, the Board 
concludes that the only issues properly perfected to the 
Board for review at this time are listed on the title page.  

REMAND

After reviewing the evidence of record in conjunction with 
the testimony presented by the veteran and his representative 
at the February 1999 hearing, the Board concludes that 
additional development is necessary.  

Addressing first the issue with regard to entitlement to 
service connection for bilateral pes planus, the March 1991 
service entrance examination noted bilateral "moderate" pes 
planus that was said to be asymptomatic and not disabling at 
that time.  Thereafter, service medical records reflect 
treatment for blisters and other foot difficulties 
experienced by the veteran, and severe pes planus, hammertoe 
deformities, and early metatarsus primus elevatus, 
bilaterally, was shown upon an examination conducted by a 
private podiatrist in August 1994.  A Medical Board 
proceeding initiated in September 1994 included an 
examination of the feet that revealed loss of the normal 
longitudinal arch, excessive heel valgus and pronated 
forefeet.  The diagnosis was bilateral pes planus 
"symptomatic with military training, EPTS [existed prior to 
service]," and not aggravated by service, and the veteran 
was found to be unfit for further military duty as a result 
of this condition.  After service, an April 1995 VA 
examination noted third degree bilateral pes planus and a 
bilateral hallux valgus deformity. 

Given the August 1994 findings of "severe" bilateral pes 
planus, the findings from the medical board examination, and 
the April 1995 finding of "third degree" pes planus, the 
Board concludes that the obtaining of a medical opinion as to 
whether the underlying pathology associated with the 
veteran's pes planus, as opposed to merely symptomatology, 
underwent an increase in service is necessary.  See Jensen v. 
Brown, 4 Vet.App. 304, 306-07 (1993).  In reaching this 
conclusion, the Board has considered the Medical Board 
finding that the veteran's bilateral pes planus was not 
aggravated by service.  However, the fact that the veteran's 
pes planus was asymptomatic upon entrance to service, but was 
found to be so disabling over three years later as to 
preclude further service, at least raises the possibility 
that service connection is warranted for pes planus on the 
basis of "aggravation" by service.  Thus, as the Board's 
decisions must be based on competent medical evidence, rather 
than lay speculation as to matters requiring medical 
knowledge, an opinion from a physician is necessary to 
resolve the medical uncertainty associated with this matter.  
Colvin v. Derwinski, 1. Vet. App. 171 (1991). 

Turning to the issue of entitlement to service connection for 
the claimed upper respiratory disability, it has essentially 
been contended in written contentions and sworn testimony 
that service connection for such disability as "secondary" 
to residuals of the service-connected deviated nasal septum 
is warranted.  The veteran's representative has contended 
that a medical opinion as to this issue would be "helpful," 
(See February 1999 Hearing Transcript, Page 16), and as 
neither the RO nor a physician has addressed the question as 
to the relationship between the claimed upper respiratory 
disabilities and residuals of the veteran's deviated nasal 
septum, the RO upon remand will be requested to obtain a 
medical opinion with respect to this issue and formally 
adjudicate the issue of entitlement to service connection for 
the claimed upper respiratory disability on a "secondary" 
basis.  

As for the rating assigned for residuals of a deviated nasal 
septum, testimony presented at the February 1999 hearing 
indicates that the veteran has received recent treatment, 
apparently limited to that provided at the VA outpatient 
treatment center in Fort Myers (See February 1999 Hearing 
Transcript, Page 15), for residuals of a deviated nasal 
septum.  As such recent clinical evidence would be pertinent 
to the issue of entitlement to an increased rating for 
residuals of a deviated nasal septum, Francisco v. Brown, 7 
Vet. App. 55 (1994), the RO will be requested to obtain any 
recent VA outpatient records pertaining to treatment for 
residuals of a deviated nasal septum that have not been 
obtained.  In addition, as the veteran was last afforded a VA 
examination in April 1995, the RO will be requested upon 
remand to schedule the veteran for a VA examination to assess 
the severity of the residuals of a deviated nasal septum. 

Finally, while this case was undergoing development, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) delineated a 
difference between increased rating claims, and, as in the 
instant case, claims for a higher original rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
accordingly listed the issue with regard to the rating 
assigned for residuals of a deviated nasal septum to be in 
compliance with Fenderson, and will afford the RO upon remand 
the opportunity to consider whether "staged" ratings for 
particular periods of time are warranted so as to avoid any 
potential prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  
   
For the reasons stated above, this case is REMANDED for the 
following development:  

1.  The RO is to obtain any pertinent 
clinical records from treatment rendered 
at the VA outpatient clinic in Fort 
Myers, Florida, or any other VA medical 
facility, that have not been obtained.  
The veteran should be requested to assist 
in obtaining these records as necessary, 
and the claims file should contain 
documentation of the attempts made to 
obtain the records.  The veteran and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(1998).

2.  The RO is to obtain a medical opinion 
from an appropriate VA medical 
professional, based on a review of the 
pertinent clinical records as highlighted 
above, as to whether it is more likely 
than not that such evidence demonstrates: 

A)  An increase in the severity of the 
underlying pathology associated with the 
pes planus that pre-existed service, or 

B)  An increase in symptomatology, but 
not in the underlying pathology, 
associated with the pes planus that pre-
existed service.

3.  The veteran is to be afforded an 
appropriate VA examination to determine 
the nature and etiology of any upper 
respiratory infections currently 
demonstrated.  More specifically, the 
examiner is requested to provide answers 
to the following questions:  

A)  Is there an etiologic relationship 
between any upper respiratory infections 
currently shown and residuals of a 
deviated nasal septum?  (This answer 
should include an assessment, pursuant to 
Allen v. Brown, 7 Vet.App. 439, 448 
(1995),  as to whether any portion of a 
current disability associated with an 
upper respiratory infection is the result 
of aggravation by residuals of a deviated 
nasal septum.)  

B)  Do the residuals of the deviated 
nasal septum result in any interference 
with breathing space, and, if so, does 
such interference represent a 50 percent 
obstruction of the nasal passages on both 
sides or a complete obstruction on one 
side?  

4.  The RO should review any evidence 
obtained from the development requested 
above and determine whether the claims on 
appeal may be granted.  To the extent 
that such action does not result in a 
complete grant of all benefits sought in 
connection with the claims on appeal, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, to include citations to the 
relevant laws and regulations as needed, 
and the case should be returned to the 
Board for further appellate review.  If 
the claim for service connection for the 
claimed upper respiratory infections is 
denied, the record should include 
documentation that the principles with 
regard to secondary service connection, 
including those delineated in Allen as 
discussed above, were considered.  With 
respect to the issue with regard to the 
rating assigned for a deviated nasal 
septum, the RO should document 
consideration of entitlement to 
"staged" ratings as discussed in 
Fenderson, the "old" criteria for 
rating respiratory disability, and the 
revised criteria for rating such 
disability that became effective on 
October 7, 1996, and codified at 
38 C.F.R. § 4.97 (1998). 

The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


